Plaintiff recovered a verdict in this case for the amount claimed in her writ, and it comes forward on a motion for a new trial, the motion being in the usual form. The action was brought ón a promissory note, the declaration also embracing a count for money loaned and a count for money had and received.
This case in its various phases has already been before this court twice. 124 Maine 102, and 125 Maine 260. It has been twice tried to a jury. But for an unfortunate incident which caused the court to set aside a former verdict, it would have been finally disposed of long ago and favorably to the plaintiff.
The issue in the case is of fact and extremely simple. The jury was called upon to find whether or not the plaintiff loaned to the defendant on August 31, 1920, the sum of $5000.00 which the defendant had failed to repay. The finding was in her favor. There is ample evidence to sustain it. Motion overruled.